Morgan App. No. 96CA07. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Morgan County.
It appears from the records of this court that appellant has not filed a merit brief, due November 20, 1998, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that appellant’s appeal be, and hereby is, dismissed sua sponte. Upon consideration of the joint application for dismissal,
IT IS ORDERED by the court that the application for dismissal of the cross-appeal be, and hereby *1424is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.